FILED
                             NOT FOR PUBLICATION                             DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10144

               Plaintiff - Appellee,             D.C. No. 4:08-cr-01622-DSD

   v.
                                                 MEMORANDUM *
 JOSE JUAN GUADALUPE JACOBO-
 REGALADO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      David S. Doty, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jose Juan Guadalupe Jacobo-Regalado appeals from the 36-month sentence

imposed following his guilty-plea conviction for possession with intent to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
distribute approximately 667 grams of heroin, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B)(i). We have jurisdiction pursuant to 28 U.S.C. § 1291

and we affirm.

        Jacobo-Regalado contends that the district court erred by failing to consider

his argument in support of his request for a minor role adjustment, pursuant to

U.S.S.G. § 3B1.2(b). The record reflects that the district court gave sufficient

consideration to Jacobo-Regalado’s written submissions and arguments in favor of

the adjustment, and did not clearly err by denying the request. See United States v.

Cantrell, 433 F.3d 1269, 1283-84 (9th Cir. 2006). The district court did not

procedurally err, as it correctly calculated the applicable Guidelines range and

imposed a sentence below that range in accordance with its consideration of the

factors enumerated in 18 U.S.C. § 3553(a). See Gall v. United States, 128 S. Ct.

586, 596-97 (2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.

2008) (en banc).

       AFFIRMED.




AK/Research                                2                                   09-10144